      


 1
 2
 3
 4
 5
 6
 7                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF WASHINGTON
 8                                           AT SEATTLE
 9
10       STEPHANIE L. PICKERING and TERRY A.              Case No. C15-1983-RSM
         O’KEEFE,
11                                                        ORDER DENYING PLAINTIFF’S
                     Plaintiffs,                          MOTION TO SET ASIDE JUDGMENT
12
13                     v.

14       BANK OF AMERICA HOME LOANS, et al.,
15                 Defendants.
16
17           This matter comes before the Court on Plaintiffs’ “Motion to Set Aside Judgment”
18
     regarding Defendant’s Motion to Compel. Dkt. #82. The Court interprets Plaintiffs’ filing as a
19
     motion for reconsideration.
20
             Plaintiffs caption their Motion as a motion to set aside a judgment, but do not explicitly
21
22   raise Rule 55(c) or Rule 60(b) arguments. The Court interprets Plaintiffs’ Motion as a motion

23   for reconsideration. See LCR 7(h). The Court notes that Plaintiffs have previously failed to
24
     clearly identify a motion for reconsideration as such. See Dkt. #39.
25
             “Motions for reconsideration are disfavored.” LCR 7(h)(1). “The court will ordinarily
26
27   deny such motions in the absence of a showing of manifest error in the prior ruling or a

28   showing of new facts or legal authority which could not have been brought to its attention



     ORDER DENYING PLAINTIFF’S MOTION TO SET ASIDE JUDGMENT - 1
      

     earlier with reasonable diligence.” Id. The Court finds that Plaintiffs have provided no
 1
 2   evidence or legal argument to show that the Court’s prior order was in error. Plaintiffs have

 3   failed to demonstrate that circumstances beyond their control prevented Plaintiff Pickering
 4
     from proceeding with her deposition as scheduled and rescheduled by Defendants. The Court
 5
     will thus deny Plaintiffs’ Motion.
 6
 7          Further, the Court finds that Plaintiffs’ Motion is untimely and could easily have been

 8   stricken on that basis alone. See LCR 7(h)(2). If Plaintiffs wished to bring this issue before the
 9   Court, they were required to do so within fourteen days of the Court’s prior Order. Id. Again,
10
     this is not the first time Plaintiffs have filed an untimely motion for reconsideration. See Dkt.
11
     #39.
12
13          Having reviewed the relevant briefing, the declarations and exhibits attached thereto,

14   and the remainder of the record, the Court hereby finds and ORDERS that Plaintiffs’ Motion to
15   Set Aside Judgment regarding Defendant’s Motion to Compel, Dkt. #82, is DENIED.
16
            DATED this 17 day of October, 2018.
17
18
19                                                A
                                                  RICARDO S. MARTINEZ
20                                                CHIEF UNITED STATES DISTRICT JUDGE
21
22
23
24
25
26
27
28



     ORDER DENYING PLAINTIFF’S MOTION TO SET ASIDE JUDGMENT - 2
